Case: 10-31222     Document: 00511556117         Page: 1     Date Filed: 07/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 29, 2011
                                     No. 10-31222
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GORDON NUNES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-100-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender (FPD) appointed to represent Gordon Nunes
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Nunes has not filed a response. Counsel’s
brief fails to comply with United States v. Flores, 632 F.3d 229, 232-33 (5th Cir.
2011), in which we admonished that an Anders brief should address every
applicable item on this court’s Anders checklist, with reference to the facts of the
proceedings and citation to the record and relevant legal authority. The brief in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31222   Document: 00511556117     Page: 2   Date Filed: 07/29/2011

                                 No. 10-31222

this case fails to address all relevant issues and glosses over omissions in the
rearraignment colloquy. Although Flores teaches that such a facially inadequate
brief should be dismissed, we grant the Anders motion in the interest of judicial
economy because it is apparent from the record that this appeal does not involve
a nonfrivolous issue. The FPD is directed that future Anders filings should
comply with Flores. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2